Citation Nr: 0008477
Decision Date: 03/30/00	Archive Date: 09/08/00

DOCKET NO. 97-32 401A              DATE MAR 30, 2000

THE ISSUE

Whether an April 1975 decision of the Board of Veterans' Appeals
denying error in a regional office (RO) decision dated in 1960
which severed service connection for tachycardia should be revised
or reversed on the grounds of clear and unmistakable error.

(The issue of whether new and material evidence has been submitted
to reopen a claim of entitlement to service connection for
tachycardia, Docket Number 96-35 562, is the subject of a separate
decision)

REPRESENTATION

Moving Party Represented by: The American Legion

ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the Board)
on a motion by the moving party alleging clear and unmistakable
error in a Board decision issued in April 1975.

FINDINGS OF FACT

1. In an April 1975 decision, the Board found no clear and
unmistakable error in a regional office decision dated in 1960
which severed service connection for tachycardia.

2. The evidence of record supports the 1960 rating decision that
found that tachycardia clearly and unmistakably preexisted active
service and was not aggravated by service.

3. The 1960 rating decision which severed tachycardia was not
clearly and unmistakably erroneous.

CONCLUSION OF LAW

The Board's April 1975 decision was not clearly and unmistakably
erroneous in finding no clear and unmistakable error in a regional
office decision dated in 1960 which severed service connection for
tachycardia. 38 U.S.C.A. 7111 (West Supp. 1999); 38 C.F.R.
20.1403(a) & (c), 20.1404(b) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of clear and
unmistakable error and must be reversed or revised if evidence
establishes such error.

2 -

38 U.S.C.A. 7111(a) (West Supp. 1999). Review to determine whether
clear and unmistakable error exists in a case may be instituted by
the Board on its own motion, or upon request of a claimant at any
time after the decision is made. 38 U.S.C.A. 7111(c) and (d). A
request for revision is to be submitted directly to the Board and
decided by the Board on the merits, 38 U.S.C.A. 7111(e), and a
claim filed with the Secretary requesting such reversal or revision
is to be considered a request to the Board, 38 U.S.C.A. 7111(f).

Motions for review of Board decisions on the grounds of clear and
unmistakable error are adjudicated pursuant to regulations
published by VA in January 1999. 38 C.F.R. 20.1400-1411 (1999).
According to the regulations, clear and unmistakable error is the
kind of error, of fact or of law, that when called to the attention
of later reviewers compels the conclusion, to which reasonable
minds could not differ, that the result would have been manifestly
different but for the error. 38 C.F.R. 20.1403(a) (emphasis added).
Generally, clear and unmistakable error is present when either the
correct facts, as they were known at the time, were not before the
Board, or the statutory and regulatory provisions extant at the
time were ignored or incorrectly applied. Id. Review for clear and
unmistakable error in a prior Board decision must be based on the
record and the law that existed when the decision was made. 38
C.F.R. 20.1403(b).

The regulations cited above further provide that to warrant
revision of a Board decision on the grounds of clear and
unmistakable error, there must have been an error in the Board's
adjudication of the appeal which, had it not been made, would have
manifestly changed the outcome when it was made; if it is not
absolutely clear that a different result would have ensued, the
error complained of cannot be clear and unmistakable. 38 C.F.R.
20.1403(c) (emphasis added). Examples of situations that are not
clear and unmistakable include: (1) Changed diagnosis. A new
diagnosis that "corrects" an earlier diagnosis considered in a
Board decision; (2) Duty to assist. The Secretary's failure to
fulfill the duty to assist under 38 U.S.C.A. 5107(a); and, (3)
Evaluation of evidence. A disagreement as to how the facts were
weighed or evaluated. 38 C.F.R. 20.1403(d). Moreover, clear and
unmistakable error does not include the otherwise correct
application of a statute or

- 3 -

regulation where, subsequent to the Board decision challenged,
there has been a change in the interpretation of the statute or
regulation. 38 C.F.R. 20.1403(e).

In addition to the above, a motion for clear and unmistakable error
in a Board decision must satisfy specific pleading requirements,
and if it does not, the motion must be denied. 38 C.F.R.
20.1404(b). The motion must set forth clearly and specifically the
alleged error, or errors, of fact or law in the Board decision, the
legal or factual basis for such allegations, and why the result
would have been manifestly different but for the alleged error. Id.
(emphasis added). Non-specific allegations of failure to follow
regulations, failure to give due process, and other general, non-
specific allegations of error are examples of allegations that will
not meet the pleading requirements necessary to file a motion for
clear and unmistakable error in a Board decision. Id.

It should be noted that the above-cited regulatory authority was
published with the specific intent to codify the current
requirements for a viable claim of clear and unmistakable error
that the United States Court of Appeals for Veterans Claims (the
Court) has defined for claims of clear and unmistakable error in
rating decisions. See Russell v. Principi, 3 Vet. App. 310 (1992)
(en banc); Damrel v. Brown, 6 Vet. App. 242 (1994). Fugo v. Brown,
6 Vet. App. 40 (1993), en banc review denied, 6 Vet. App. 162
(1994); Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown,
6 Vet. App. 377 (1994); see also Crippen v. Brown, 9 Vet. App. 412
(1996) and Berger v. Brown, 10 Vet. App. 166 (1997). On this point,
it should be noted that Congress intended that VA adopt the Court's
interpretation of the term "clear and unmistakable error." The
notice of proposed rulemaking, 63 Fed. Reg. 27534, 27536 (1998),
reflects that the sponsor of the bill that became the law
specifically noted that the bill would "not alter the standard for
evaluation of claims of [clear and unmistakable error]." 143 Cong.
Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans,
sponsor of H.R. 1090, in connection with House passage). The Board
may therefore rely on the well-established precedent of the Court
on what exactly constitutes a valid claim of clear and unmistakable
error, such as is set forth in Russell, Damrel, Fugo, all supra.

- 4 - 

Factual Background

A review of the service medical records shows that the moving party
(also referred to hereinafter as the "veteran") was examined just
prior to induction in October 1943. This examination showed a
"normal" cardiovascular system. Treatment records in service show
an initial diagnosis and treatment for tachycardia in December 1943
when he was hospitalized following an attack. The report of his
hospitalization noted the following history:

About 6 years ago while in school playing ball he suddenly
developed a peculiar sensation as though his heart was 'running
loose' in his chest. This continued for a short while, but on
resting quietly disappeared. Since then he has had repeated attacks
of very rapid heart beat, coming on suddenly and disappearing just
as suddenly. The end of the attack is heralded by a sensation of
complete stopping of the heart for about a second or two, with
gradual resumption of normal slow beat. Occasionally these spells
are associated with extreme weakness and even loss of consciousness
for a few minutes.

The diagnosis at discharge from the hospital was paroxysmal
tachycardia, recurrent, cause undetermined which was not incurred
in the line of duty and which existed prior to induction. He was
noted to be recovered and he was returned to duty.

The veteran was again hospitalized in April 1944 at which time it
was noted by the examiner that he gave a "typical history of
paroxysmal tachycardia for [the] past 6 years." These attacks were
described as recurring about once a month lasting 15 minutes to one
hour. Since in the army, when he was exposed to exertion and
excitement, his attacks had been more frequent. A report of a Board
of Medical Officers recommended discharge for "[t]achycardia,
paroxysmal, frequent attacks." The report also noted that the
disease occurred spontaneously in civilian life.

- 5 - 

Service connection was granted on discharge for paroxysmal
tachycardia in a 1944 rating decision, rated 30 percent disabling.
This evaluation was reduced to 10 percent a year later based on
minimal symptoms as noted on recent VA examination. In June 1948,
a VA examiner was unable to find tachycardia.

In April 1960 the veteran was informed that the RO proposed to end
service connection for tachycardia and, following a reasonable
period of time to respond to the proposed severance, service
connection for tachycardia was severed in a June 1960 decision. The
veteran did not appeal this decision.

In May 1974, the veteran attempted to reopen his claim for service
connection for tachycardia with the submission of additional
medical evidence and lay statements. This was denied as not new and
material to reopen the claim in a May 1974 decision of the RO. He
appealed this decision, adding in his arguments that severance of
service connection was clearly and unmistakably erroneous. The
Board confirmed the denial of service connection in an April 1975
decision noting that the rating action which severed service
connection for tachycardia in 1960 was well supported by the
evidence of record.

The veteran again submitted a claim to reopen in October 1995 with
the submission of selected service medical records and a lay
statement. Service connection for tachycardia was denied in a May
1996 rating decision. The veteran appealed this decision to the
Board and in arguments submitted to the Board in April 1997 again
argued that there was clear an unmistakable error in the decision
to sever service connection in 1960. As the question of CUE in the
1960 decision had been the subject of the April 1975 Board
decision, which had subsumed the earlier RO decision, the claim was
considered to be a claim of CUE in the April 1975 Board decision.
See 38 C.F.R. 20.1104 (1999) (determinations of the RO affirmed by
the Board are subsumed by the Board decision).

In pleadings prepared by the moving party in April, May and August
1997, it was asserted that the 1975 Board erred in not finding
error in the 1960 rating decision

6 - 

which severed service connection for tachycardia. This decision, he
argues, was based on a finding that there was clear and
unmistakable evidence sufficient to rebut the presumption of
soundness at entry into service; however, this evidence consisted
of the moving party's own statements made to medical examiners
during service, which evidence he was not competent as a lay person
to provide. He claims that it was an error of law to find that
tachycardia preexisted service because the presumption of soundness
was not rebutted and, in the alternative, once the disorder was
found to have preexisted service, it was error to conclude that it
was not aggravated during service. Therefore, according to the
moving party, the 1975 Board decision which found no error in the
1960 decision to sever service connection was in itself clear and
unmistakable error.

Relevant Laws and Regulations Concerning Service Connection on the
Basis of aggravation

Service connection may be granted for a disability resulting from
disease or injury incurred in or aggravated by active military
service. 38 U.S.C.A. 101(16), 1131 (West 1991); 38 C.F.R. 3.303,
3.304 (1999). A preexisting injury or disease will be considered to
have been aggravated by active military, naval, or air service,
where there is an increase in disability during such service,
unless there is a specific finding that the increase in disability
is due to the natural progress of the disease. 38 C.F.R. 3.306(a)
(1999). Clear and unmistakable evidence (obvious or manifest) is
required to rebut the presumption of aggravation where the
preservice disability underwent an increase in severity during
service. This includes medical facts and principles which may be
considered to determine whether the increase is due to the natural
progress of the condition. 38 C.F.R. 3.306(b) (1999). A veteran
seeking service connection by aggravation is not entitled to
presumption of aggravation in service where there was temporary
worsening of symptoms, but the condition itself did not worsen.
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

A veteran who served during a period of war or during peacetime
service after December 31, 1946, is presumed in sound condition
except for defects noted when examined and accepted for service.
Clear and unmistakable evidence that the

- 7 - 

disability manifested in service existed before service will rebut
the presumption. 38 U.S.C.A. 1111, 1137 (West 1991); 38 C.F.R.
3.304(b) (1999). The law in effect at the time of the 1960 rating
decision was to the same effect. See 38 U.S.C. 311 (1958). Pub. L.
85-857, Sept. 2, 1958, 72 Stat. 1119, 311; renumbered 1111 and
amended Pub. L. 102-83, 5(a), (c)(1), August 6, 1991, 105 Stat.
406. The burden of proof is on VA to rebut the presumption.
Kinnaman v. Principi, 4 Vet. App. 20 (1993).

Analysis

The 1975 Board found no error in the 1960 rating decision, noting
that the decision to sever service connection for tachycardia was
well supported by the evidence of record. Specifically, the Board
noted that service medical records made clear that the veteran's
recurrent episodes of tachycardia began about six years before he
entered military service.

The basis of the moving party's argument is that he was examined on
entry into service, at which time he was found to have a "normal"
cardiovascular system and there was no diagnosis or notation of
tachycardia. As such the presumption of soundness at entry applied
and could only be rebutted by clear and unmistakable evidence to
the contrary. The RO determined that such evidence was present in
the form of his six year prior history of tachycardia which was
noted several times in the service medical records and served as
the basis for the conclusions of the medical doctors in service
that tachycardia preexisted service. The moving party argues that
because his statements of preexisting tachycardia were lay
statements not made by a medical professional, they could not
constitute medical evidence of preexisting tachycardia, and only
medical evidence could be used to rebut the presumption of
soundness.

The Board acknowledges that the conclusions of the physicians in
service were based, at least in part, on the veteran's history.
Whether a veteran's history alone may be "clear and unmistakable"
evidence sufficient to rebut the presumption of soundness is
doubtful. See Crowe v. Brown, 7 Vet. App. 238 (1994); Paulson v.

- 8 - 

Brown, 7 Vet. App. 466 (1995). But the question is not whether,
weighing the merits of the case de novo, the presumption is
rebutted. Rather, the question now before the Board is whether,
given the evidence and the law as they appeared before the 1975
Board which itself applied the law in effect at the time of the
1960 decision to sever service connection, the Board was clearly
and unmistakably erroneous. The Court's Jurisprudence regarding the
presumption of soundness did not exist in 1974 or in 1960.
Moreover, the veteran's statements regarding the history of his
tachycardia form a factual predicate for the medical professional's
opinion in service that tachycardia preexisted service and was not
aggravated therein. See Gahman v. West, 12 Vet. App. 406,411 (1999)
(unanimous findings of an inservice Board of Medical survey, based
upon a veteran's own history filtered through its medical
expertise, provided the required factual predicate necessary to
clearly and unmistakably rebut the presumption of soundness).
Additionally, in this case the veteran's statements on the
existence of tachycardia prior to service likely are sufficient to
rebut the presumption of soundness, because the veteran is
competent to say that he had rapid heart rate on several occasions
prior to service, such an observation being readily observable by
a lay person and not necessary involving a medical diagnosis or
opinion as to causation. Doran v. Brown, 6 Vet. App. 283, 286
(1994).

Therefore, the Board finds that the 1975 Board did not commit clear
and unmistakable error, in finding that the evidence of record in
1960 was of sufficient weight and character such that it was not
clear and unmistakable error for the RO to have determined that the
presumption of soundness was rebutted. It was also not error for
the RO to have determined that preexisting tachycardia was not
aggravated in service. On a June 1948 VA examination, the examiner
was unable to find tachycardia, supporting the conclusion that
there was no increase severity of the preexisting tachycardia.
Aggravation may not be conceded where the disability underwent no
increase in severity during service on the basis of all the
evidence of record pertaining to the disability prior to, during
and subsequent to service. 38 C.F.R. 3.306(b) (1999). The Board
again notes that the applicable regulations in effect at the time
of the 1960 rating action have changed somewhat over the years,

- 9 - 

although the essence remains the same. For example, in 1960, the
regulations provided that injury or disease shown to have had
inception prior to enlistment

Aggravation of a disability noted prior to service or shown by
clear and unmistakable evidence, including medical facts and
principles, to have had inception prior to enlistment may not be
conceded where the disability underwent no increase in severity
during service on the basis of all the evidence of record
pertaining to the manifestations of such disability prior to,
during and subsequent to service.... Recurrences, acute episodes,
symptomatic fluctuations, descriptive variations and diagnostic
evaluations of a preservice injury or disease during service or at
the time of discharge are not to be construed as establishing
increase of disability in the absence of sudden pathological
development or advancement of the basic chronic pathology during
active service such as to establish increase of pre-existing
disability during service.

R&PR 1063(I) revised May 13, 1947.

As stated by the Court and adopted in the regulations governing
motions alleging clear and unmistakable error in prior Board
decisions, for such error to exist, the error must be "undebatable"
and the sort "which, had it not been made, would have manifestly
changed the outcome at the time it was made." Damrel v. Brown, 6
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App.
310, 313-14 (1992)); 38 C.F.R.  20.1403 (a) & (c), 20.1404(b)
(1999). On this point, the Board must emphasize that the Court has
consistently stressed the rigorous nature of the concept of clear
and unmistakable. See Fugo, supra, 6 Vet. App. at 43, 44 ("[i]t
must always be remembered that [clear and unmistakable error] is a
very specific and rare kind of 'error'" and, there is "presumption
of validity to otherwise final decisions" and the "presumption is
even stronger" when such cases are collaterally attacked on the
basis of error) and Luallen v. Brown, 8 Vet. App. 92, 95 (1995) (a

- 10

disagreement with how the Board evaluated the facts is inadequate
to raise the claim of clear and unmistakable error).

In this case, the Board finds that the moving party has failed to
set forth persuasive reasons why the Board decision of April 1975
was clearly and unmistakably erroneous to the extent that, had the
alleged errors not been committed, the outcome in the case would
have been manifestly different. Fugo, 6 Vet. App. at 44. As
detailed above, there was sufficient evidence in the claims file
for the 1975 Board to conclude that there was no clear and
unmistakable error in the 1960 decision of the RO to sever service
connection.

ORDER

The motion for revision or reversal of an April 1975 decision of
the Board of Veterans Appeals denying error in a regional office
decision dated in 1960 which severed service connection for
tachycardia based on clear and unmistakable error is denied.

BETTINA S. CALLAWAY 
Member, Board of Veterans' Appeals



